Exhibit 10.15


WAIVER AND FOURTH AMENDMENT


THIS WAIVER AND FOURTH AMENDMENT (this “Amendment”) dated as of June 6, 2016 to
the Credit Agreement referenced below is by and among COMSCORE, INC., a Delaware
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto, the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”).


W I T N E S S E T H


WHEREAS, a revolving credit facility has been extended to the Borrower pursuant
to the Credit Agreement (as amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”) dated as of September 26,
2013 among the Borrower, the Guarantors identified therein, the Lenders
identified therein and the Administrative Agent;


WHEREAS, the Borrower has failed to comply with Sections 7.01(a), 7.01(b),
7.02(a), 7.02(b) and 7.02(d) of the Credit Agreement with respect to the fiscal
year ending December 31, 2015 and the fiscal quarter ending March 31, 2016 by
failing to deliver the financial statements required by Section 7.01(a) or
7.01(b) of the Credit Agreement and the related certificates required by
Sections 7.02(a), (b) and (d) of the Credit Agreement, within the time periods
permitted in the Credit Agreement (as amended by the Waiver and Third Amendment
to the Credit Agreement)(together with any other breaches of representations,
warranties or covenants caused exclusively as a result of the Borrower not
timely filing financial reporting documents with respect to the fiscal year
ending December 31, 2015 and the fiscal
quarter ending March 31, 2016, the “Existing Reporting Events of Default”),
which failures constitute Events of Default under Section 9.01(b)(i) of the
Credit Agreement;


WHEREAS, the Borrower has failed to timely deliver the Subject Financial
Statements (as defined below) under other agreements governing Material
Indebtedness of the Borrower and its Subsidiaries and such failure permits the
holders of such Material Indebtedness to cause such Indebtedness to be demanded
or to become due prior to its stated maturity and such condition with respect to
the Material Indebtedness of the Borrower and its Subsidiaries constitutes an
Event of Default under Section 9.01(e) of the Credit Agreement (the “Existing
Cross Default” and together with the Existing
Reporting Events of Default, the “Existing Events of Default”);


WHEREAS, the Borrower has requested that the Required Lenders (a) waive the
Existing Events of Default and (b) agree to certain modifications to the Credit
Agreement; and


WHEREAS, the Administrative Agent and the Required Lenders are willing to waive
the Existing Events of Default and make such amendments to the Credit Agreement
upon the terms and conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.


2. Waiver. The Required Lenders hereby waive the Existing Events of Default;
provided, that with respect the Existing Cross Default, such waiver is only
applicable to the Existing Cross Default a result of the Borrower failing to
deliver the Subject Financial Statements. The foregoing waiver is a one-time
waiver and applies only to the Existing Events of Default and shall not relieve
the Borrower of its obligation to deliver the financial statements required by
Section 7.01(a) or 7.01(b) of the Credit Agreement or the certificates required
under Section 7.02(a), (b) or (d) of the Credit Agreement, in accordance with
the Credit Agreement as amended hereby.


3. Amendments. The Credit Agreement is amended as follows:


3.1 In Section 1.01 the following term is added in the appropriate alphabetical
order: “Subject Financial Statements” means the Borrower’s financial statements
for the fiscal year ending December 31, 2015 and for the fiscal quarter ending
March 31, 2016.


3.2 In Section 5.02 the following new subsection (f) is hereby added: (f) The
common Equity Interests of the Borrower shall be listed on the New York Stock
Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or any of
their respective successors) as of the date of such Credit Extension.







--------------------------------------------------------------------------------




3.3 Section 7.01(a) is hereby amended to read: (a) as soon as available, but in
any event, (i) within ninety (90) days after the Third Amendment Effective Date,
for the fiscal year ending December 31, 2015, and (ii) within one hundred twenty
days after the end of each fiscal year of the Borrower (or, if earlier, 15 days
after the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)), commencing with the fiscal year ending
December 31, 2016, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of Ernst &
Young or another independent certified public accountant of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;


3.4 Section 7.01(b) is hereby amended to read: (a) as soon as available, but in
any event (i) within ninety (90) days after the Third Amendment Effective Date,
for the fiscal quarter ending March 31, 2016, and (ii) within forty-five days
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower (or, if earlier, 5 days after the date required to be filed with
the SEC (without giving effect to any extension permitted by the SEC)),
commencing with the fiscal quarter ending June 30, 2016, a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
the related consolidated statements of income or operations for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, and the
related consolidated statements of changes in shareholders’ equity and cash
flows for the portion of the Borrower’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and


3.5 In Section 8.01 a new clause (l) is inserted to read as follows: (l) Cross
Acceleration. Any holder or holders (or a trustee or agent on behalf of such
holder or holders) of Material Indebtedness demand repayment of Material
Indebtedness prior to the stated maturity date thereof or otherwise take any
remedies with respect to such Material Indebtedness as a result of the
Borrower’s failure to deliver the Subject Financial Statements.


4. Conditions Precedent. This Amendment shall be effective as of the date hereof
upon receipt by the Administrative Agent of this Amendment executed by the
Borrower, the Guarantors, the Required Lenders and the Administrative Agent.


5. Release. In consideration of the Lenders’ willingness to enter into this
Amendment, each of the Loan Parties hereby releases and forever discharges the
Administrative Agent, each Lender and each of their respective predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever arising out of or in relation to the Loans or
the Credit Agreement prior to the date hereof, including, without limitation,
all claims, demands, and causes of action for contribution and indemnity,
whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which each of the Loan Parties may have or claim to have against any
of the Lender Group.


6. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.


7. Reaffirmation of Representations and Warranties; No Default. Each Loan Party
represents and warrants to the Administrative Agent and each Lender that after
giving effect to this Amendment (a) the representations and warranties of each
Loan Party contained in Article VI of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection with the Credit Agreement or any other Loan Document, are true and
correct in all material respects (or, if such representation or warranty is
qualified by materiality, it shall be true and correct in all respects) on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date (or, if such
representation or warranty is qualified by materiality, it shall be true and
correct in all respects), and (b) no Default exists.


8. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents.





--------------------------------------------------------------------------------






CHAR1\1468290v4 4


9. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment shall in no manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Loan Documents.


10. FATCA. For purposes of determining withholding Taxes imposed under the
FATCA, from and after the effective date of this Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Obligations as not qualifying as a
"grandfathered obligation" within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


11. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.


12. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.


13. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.


[SIGNATURE PAGES FOLLOW]


IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the date first above written.
 
 
BORROWER:
COMSCORE, INC,

a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Chief Financial Officer & Treasurer


 
 
GUARANTORS:
CSWS, INC., a Virginia corporation



By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


COMSCORE BRAND AWARENESS, L.L.C.,
a Delaware limited liability company


By:     COMSCORE, INC., a Delaware corporation,
as sole member


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III





--------------------------------------------------------------------------------




Title: Treasurer


CS WORLDNET US HOLDCO LLC,
a Delaware limited liability company


By:     CS WORLDNET HOLDING B.V.,
a Netherlands limited company, as managing member


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Director


CREATIVE KNOWLEDGE, INC., a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


MARKETSCORE, INC., a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


[Signature Pages Continue]







--------------------------------------------------------------------------------





COMSCORE EUROPE, LLC, a Delaware limited liability company


By:     COMSCORE, INC., a Delaware corporation, as manager


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


FULL CIRCLE STUDIES, INC., a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


CARMENERE HOLDING COMPANY, a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


VOICEFIVE, INC., a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


TMRG, INC., a Delaware corporation







--------------------------------------------------------------------------------




By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


COMSCORE INTERNATIONAL INC., a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


PROXIMIX, LLC, a Delaware limited liability company
By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


RENTRAK CORPORATION, an Oregon corporation
By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer












[Signature Pages Continue]





--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:            BANK OF AMERICA, N.A., as Administrative Agent


By: /s/ Angela Larkin
Name: Angela Larkin
Title: Assistant Vice President


 
 
LENDERS:
BANK OF AMERICA, N.A., 
as a Lender, L/C Issuer and Swing Line Lender



By: /s/ Michael D. Brannan
Name: Michael D. Brannan
Title: Sr. Vice President


PNC BANK, NATIONAL ASSOCIATION


By: /s/ Nancy Rosal Bonnell
Name: Nancy Rosal Bonnell
Title: Vice President


SILICON VALLEY BANK


By:/s/ Will Deevy
Name: Will Deevy





--------------------------------------------------------------------------------




Title: Vice President


SUNTRUST BANK


By: /s/ Cynthia Burton
Name: Cynthia Burton
Title: Director





